Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of the Claims
Claims 3-5 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Election/Restrictions
Applicants' election of Group II (claims 3-5)* in the reply filed on Oct. 27, 2022 is acknowledged.  Applicant has elected Group II without traverse.  

*Although Group II was previously interpreted as a method of using a product, applicants' amendment has changed the interpretation of the claims.  Claims 3-5 are now drafted as product claims and are interpreted accordingly.  See the Claim Interpretation section below.  

Information Disclosure Statement
The research article lined-through on the information disclosure statement was not marked as considered because it does not have a publication date.  37 CFR 1.98(b) states that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  Further, no publication date was readily apparent for the lined-through reference.  Additionally, the Taiwan Office Actions were not considered because they were not provided in English and no translation was provided.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 3-5 are indefinite because the variable "n" in claim 3 is not defined.  Thus, the claim could only be interpreted subjectively and the metes and bounds could not be ascertained.  
B.  Claims 3-5 are indefinite in the recitation of a "neuronal cell culture" in claim 3.  This phrase renders the claim indefinite because it can be interpreted in multiple ways.  Specifically, it is unclear what is required to meet the limitation of a "neuronal cell culture".  For example, the claim could be interpreted to require the presence of neuronal cells.  However, if neuronal cells are required to be present, it is unclear what characteristics said cells must possess.  For example, the claim does not require any particulars of the material, but instead vaguely recites a "neuronal cell culture…used as a carrier".  This recitation does not make it clear if the cells need to be grown (or capable of being grown) in the recited material (e.g., implying the presence of nutrients and other substances necessary for cell growth.  It is also unclear if the cells must even be viable, or if dead neuronal cells are encompassed by the claim.  Alternatively, the recitation of a "neuronal cell culture" could be interpreted to simply refer to a poly(allylguanidine) material, while also reciting the intended use of said material.  The recitation of an intended use does not require the presence of neuronal cells.  This interpretation is reasonable because the claim does not actually recite the presence of neuronal cells.  Since claims 4-5 depend from claim 3, they are also indefinite.  
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DANIEL (US 2016/0199235; Pub. Jul. 14, 2016; on IDS).
Claim Interpretation:  Applicants have amended the claims to be product claims, since they are now drawn to a "neuronal cell culture".  As such, the phrases "used as a carrier" in claim 3, "for the neuronal cell culture in vitro" in claim 4, and "as an implant of an affected part after a brain surgery" in claim 5 are considered to recite intended uses of the a "neuronal cell culture" material to which the claims are drawn.  
Daniel discloses a water absorbent material comprising poly(allylguanidine) (title; abstract; [0094]; claim 5).  Daniel teaches the material may be collected on a substrate (reads on coating) such as a nonwoven sheet ([0107]-[0108]), and can form a hydrogel ([0123]; Examples).  
As discussed in the Claim Interpretation section, the claims recite intended uses of the recited material.  MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Moreover, the recited intended uses of the material are present in wherein clauses, which do not add any structural features to the claims.  Regarding wherein clauses and intended use, the MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the intended uses in claims 3-5 are not afforded patentable weight.  
As long as the prior art renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence to show the prior art incapable of achieving the claimed properties or performing the intended use.  In this case, the claims fail to structurally define the recited "neuronal cell culture" material other than that it comprises a poly(allylguanidine).  The claims do not positively require neuronal cells, or require any particular properties to be considered a "neuronal cell culture".  Thus, the material of Daniel, which comprises poly(allylguanidine) is considered to read on the instant claims as they are currently drafted, absent evidence to the contrary.  

Conclusion
Claims 3-5 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658